     Case 3:18-cv-01506-AHG-LL Document 93 Filed 03/23/21 PageID.1837 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    HIGHLANDER HOLDINGS, INC.,                        Case No.: 3:18-cv-1506-AHG-LL
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13    v.                                                MOTION TO CONTINUE THE
                                                        DEPOSITION OF ANDREW
14    ANDREW FELLNER, et al.,
                                                        FELLNER
15                                  Defendants.
                                                        [ECF No. 92]
16
17
18         On March 23, 2021, the parties filed a joint motion to continue the date of Defendant
19   Andrew Fellner’s deposition. ECF No. 92. Under Fed. R. Civ. P 16(b)(4), “[a] schedule
20   may be modified only for good cause and with the judge’s consent.” “Good cause” is a
21   non-rigorous standard that has been construed broadly across procedural and statutory
22   contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The
23   good cause standard focuses on the diligence of the party seeking to amend the scheduling
24   order and the reasons for seeking modification. Johnson v. Mammoth Recreations, Inc.,
25   975 F.2d 604, 609 (9th Cir. 1992).
26         Here, counsel for Defendant Fellner explains that he has been dealing with a family
27   medical emergency that has kept him out of the office for several weeks, and his wife will
28   soon be undergoing an unexpected surgery. ECF No. 92 at 2. Accordingly, he will be

                                                    1
                                                                              3:18-cv-1506-AHG-LL
     Case 3:18-cv-01506-AHG-LL Document 93 Filed 03/23/21 PageID.1838 Page 2 of 2



 1   unavailable to attend Mr. Fellner’s deposition on March 25, 2021. Id. Counsel have agreed
 2   to reschedule the deposition for April 19, 2021. Id. In light of these circumstances, the
 3   Court finds good cause to GRANT the joint motion. All other limitations on discovery set
 4   forth in this Court’s August 10, 2020 Amended Scheduling Order (ECF No. 75), as
 5   modified by the Court’s intervening January 19, 2021 Order (ECF No. 90), remain in
 6   effect.
 7             Accordingly, IT IS HEREBY ORDERED that Defendant Andrew Fellner is
 8   ordered to appear for his deposition on April 19, 2021.
 9             IT IS SO ORDERED.
10   Dated: March 23, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             3:18-cv-1506-AHG-LL
